Citation Nr: 1600510	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972, which includes service in the Republic of Vietnam.  He also had additional service with the Montana National Guard.  He received the Air Medal with "V" Device, Bronze Star Medal, and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has current hearing loss and tinnitus related to exposure to loud noises associated with military weaponry and aircraft while on active duty with the United States Army and while serving with the Montana National Guard.  In the alternative, he claims that his disabilities are the result of continuous exposure to rapidly changing altitudes while flying combat missions in Vietnam.  He has reported that he began to experience tinnitus in service and that this disability has continued in the years since that time, but there is some evidence to the contrary.  For instance, there is no evidence of any complaints of or treatment for tinnitus in his service treatment records, his May 1972 separation examination was normal other than for vision problems, the first post-service clinical evidence of tinnitus is not for many years following service, and the Veteran has made inconsistent statements concerning the onset of his tinnitus.

A VA examination was conducted in June 2010 and the Veteran was diagnosed as having bilateral sensorineural hearing loss as defined by VA.  See 38 C.F.R. § 3.385(2015).  He also reported tinnitus.  The audiologist who conducted the examination noted the Veteran's reported military noise exposure related to aircraft and combat without the use of hearing protection.  She explained that the Veteran had normal hearing at the time of his separation from service and that there was no record of tinnitus during service.  Thus, the examiner opined that the Veteran's current hearing loss and tinnitus were not likely ("less likely than not") caused by active duty noise exposure.

The June 2010 opinion is insufficient because the examiner did not acknowledge or comment on the report of a June 1971 "Class II Flight Physical" examination which includes the results of audiometric testing.  The audiometric thresholds recorded during this examination were higher than those recorded at the time of the Veteran's entrance into service (whether in American Standards Association units or International Standards Organization units), but the June 2010 examiner did not discuss the threshold changes.  In addition, the examiner did not acknowledge or discuss a September 1971 service treatment record which includes a reference to hearing loss.

Moreover, the examiner did not discuss the Veteran's report of a continuity of tinnitus symptomatology in the years since service.  The examiner's opinion as to tinnitus appears to be solely based on the absence of clinical evidence of tinnitus in service.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Hence, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current hearing loss and tinnitus.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran's service personnel records relating to his National Guard service may contain information relevant to his duties performed while in the National Guard and to his duty status during various periods.  As he claims that his hearing loss and tinnitus may be related to noise exposure during his National Guard service, any such records are relevant and should be obtained upon remand. 

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the appropriate National Guard entity, and any other appropriate source and request all available service personnel records pertaining to the Veteran's National Guard service.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Obtain and associate with the file all records of the Veteran's treatment contained in the Boise Vista electronic records system and dated from April 2010 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the file any additional service personnel records and treatment records, schedule the Veteran for a VA audiologic examination to determine the etiology of his current hearing loss and tinnitus.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any hearing loss and tinnitus diagnosed since April 2010, the examiner shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current hearing loss had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed sensorineural hearing loss), is related to the Veteran's reported noise exposure during the period of service from October 1968 to August 1972, is related to continuous exposure to rapidly changing altitudes while flying combat missions in Vietnam, is related to his cumulative exposure to loud noises while serving in the National Guard, or is otherwise the result of a disease or injury in service?
(b)  Is it at least as likely as not (50 percent probability or more) that the current tinnitus had its clinical onset in service, had its onset in the year immediately following service (in the case of any current tinnitus caused by an organic disease of the nervous system), is related to the Veteran's reported noise exposure during the period of service from October 1968 to August 1972, is related to continuous exposure to rapidly changing altitudes while flying combat missions in Vietnam, is related to his reported tinnitus in service, is related to his cumulative exposure to loud noises while serving in the National Guard, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any hearing loss and tinnitus diagnosed since April 2010, the Veteran's reported noise exposure in service (including noise from military aircraft and weapons while on active duty with the Army and while serving with the Montana National Guard), his report of continuous exposure to rapidly changing altitudes while flying combat missions in Vietnam, his report of tinnitus in service and in the years since that time, the September 1971 reference to hearing loss in the Veteran's service treatment records, and the results of all audiometry testing conducted during service (including the results recorded during the 

June 1971 examination which reveal elevated audiometric thresholds).

For purposes of the above opinions, the examiner shall presume that the Veteran's reports of noise exposure in service are accurate.

The absence of evidence of treatment for hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of tinnitus symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

4.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




